 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDCartridge Actuated Devices,Inc.andInternationalUnion of Electrical,Radio and Machine Work-ers,AFL-CIO. Cases 22-CA-11501, 22-CA-11716, and 22-RC-872915 December 1986DECISION, ORDER, AND DIRECTIONBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 28 July 1983 Administrative Law JudgeThomas T. Trunkesissuedthe attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed a brief in sup-port, of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to 'a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.The complaintalleges,and the judge found, thatthe Respondent's supervisors engaged in a varietyof conduct which violated Section 8(a)(1) and (3)of the Act. This conduct included, inter- alia,threatening to discharge employees and to closethe plant if the employees supported the Union, in-terrogating employees regarding their support ofthe Union, creating an impression of surveillance,promising employees benefits for not supportingthe Union, and discharging two employees for en-gaging inunion activities.While we agree with thejudge that several of the Respondent's acts wereunlawful, we do not agree with all of the judge'sfindings concerning the alleged unlawful conduct.The relevant facts, more fully set forth in the at-tached decision, are summarized below.The Respondent is engaged in the manufacture,sale, and distribution of explosive devices and otherpyrotechnic products.During January 19822 the'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.We agree with the judge's finding that the Respondent's discharge ofKathleen Scherer and John Gerstmann for engaging in violent conducton the picket line, while failing to discipline nonstriking employees whoengaged in violent conduct on the picket line, constituted disparate treat-mentin violation of Sec. 8(a)(3) and (1). We do not agree, however, withthe judge's observation that Gerstmann's behavior of kicking a vehicle is"the type of impulsive misbehavior that can be expected on a picket lineduring the course of a lengthy and tense strike." See, e.g.,Clear PineMouldings,268 NLRB 1044 (1984).2All dates are 1982 unless otherwise indicated.Union began to organize the approximately 80 em-ployees at the Respondent's facility in Byram, NewJersey. On 17 February, after obtaining over 50 au-thorization cards, the Union requested the Re-spondent to recognize it as the bargaining repre-sentative. The Respondent declined on the groundthattheappropriatemethod for ascertainingwhether the Union represented a-majority of em-ployeeswas a Board-conducted election. On 21February the Union held a meeting for all the em-ployees and explained the Respondent's position.The employees voted to begin striking the follow-ing morning.A Board-conducted election was held17 June and the strike ended on 18 June.31.The judge concluded that in February, beforethe strike, Supervisor HazelWaldron committedtwo separate violations of the Act by stating to em-ployeeNancy Kosiakowski, "[T]his plant willnever havea union, they will close this plant downfirst,you'll all be out of jobs." The unlawful con-duct as found by the judge consisted of a threat ofplant closure in violation of Section 8(a)(1) and athreat of discharge in violation of, Section 8(a)(1).Although a statement of this nature is a violation ofSection 8(a)(1), we do not believe it constitutes twoseparate violations of Section 8(a)(1). Rather,Wal-dron's reference to employees being out of jobs, incontext, is clearly a reference to what the siutationwould be if the Respondent closed the plant. Wetherefore will modify the judge's decision and findthat the statement set forth above constitutes only asingle threat of plant closure in violation of Section8(a)(1).2.The judge further found that duringthe sametime period, Supervisor Mildred Francisco on twooccasions unlawfully created an impression amongemployees that their union activities were undersurveillance. In the first instance the judge' foundthat Francisco informed employee Chris Hansen toreturn to work "a couple of minutes early on yourbreak." Hansen objected and Francisco responded,"that's because the bosses across in the trailer arewatching us and whoever comes back late they aregoing to fire because of the union." In the secondinstance, the day after a union meeting was held inthe home of employee Nancy Kosiakowski, Fran-cisco stated to Kosiakowski "be careful; theyknow."Concerning the first instance, it is clear, that anemployer has the right to determine when employ-ees report 'back to work from break periods. In-forming employees that the -employer is observing3The tally of ballots in Case 22-RC-8729 reveals there were 41 votescast for, and 36 against, the Union.There were 30 challenged ballots, anumber sufficient to affect the results of the election282 NLRB No. 66 CARTRIDGEACTUATEDDEVICESthem to determine when they return is thereforenot unlawful. In this instanlce, however, SupervisorFrancisco informed employee Hansen that not onlywas the Respondent determining when employeescame back from break periods with the intent todiscipline those employees who came back late, butalso that the Respondent was doing so "because ofthe union." We therefore do not believe that Fran-cisco through this act created an unlawful impres-sion of surveillance. Rather, Francisco's statementstoHansen constituted a threat to discharge em-ployees because of union activities and as such vio-lated Section 8(a)(1).SupervisorFrancisco's statement to employeeKosiakowski, however, contained no such threat.Rather, as set forth by the judge, Francisco had de-veloped friendships with many of the night em-ployees.Thus her comment to Kosiakowski wasmerely stating well-known information: manage-ment knew about the employees' attempt to union-ize.Again, as this statement was made by a low-'level supervisor and contained no threat as did thestatement Francisco made to employee Hansen, wefind that this encounter did not create an impres-sion of surveillance in violation of Section 8(a)(1).43.The judge also found that Supervisor Francis-co unlawfully interrogated employee John Gerst-mann. We disagree. During mid-February Francis-co approached Gerstmann and asked him what hethought about the Union. Gerstmann respondedthat he was not sure but suggested that something'needed to be done to improve working conditionsin the facility. Francisco responded by handingGerstmann a pamphlet published by' the State ofNew Jersey which indicated employees could' notcollect unemployment benefits while on strike. Thisencounter occurred on the shop floor, involved alow-level supervisor, and contained no threateninglanguage. Based on these facts we find that this en-counter did not constitute an interrogation in viola-tion of Section8(a)(1).5'Contrary to his colleagues,Member Babson agrees with the judgethat the Respondent created an impression of surveillance through Fran-cisco's statements to Hansen and Kosiakowski.It is undisputed that Fran-cisco told Hansen that he had to return early from Ins break"because the'bosses across in the trailer are watching us and whoever comes back latethey are going-to fire because of the union " It is further undisputed thatfollowing a meeting in Kosiakowsla's home in early February, Franciscoapproached her and stated, "be careful,they [management] know." Not-withstanding Francisco's friendshipwith bothemployees,the statementsreasonably tended to interfere with the exercise of their rights under theAct. Furthermore, the admonition to Kosiakowski to "be careful" sug-gested the possibility that the Respondent would retaliate if it learned ofthe union activities of Kosiakowski and other employees. See, e.g.,UnionNationalBank of Pittsburgh,276 NLRB 85 (1985) (supervisor's commentto employee after union meeting that, inter alia, she had better "watch",herself constituted unlawful impression of surveillance and threat of re-prisal in violation of Sec. 8(a)(l)).sUnder allthe circumstances,MemberBabson findsFrancisco's ques-tion of Gerstmann to be an unlawful interrogation. 'See, e.g,United Art-istsTheatre Circuit, Inc.,, 277NLRB 115 fn. 3 (1985) (supervisory interro-4274.The judge also found that prior to the strike,SupervisorWaldron,on three separateoccasions,unlawfully interrogated employee Deborah Gould.We agree that Waldron did unlawfully interrogateGould during a conversation` in February in whichshe asked Gould who had signed union cards. Wedisagree,however,with the judge's conclusionsthat during two other conversations between Wal-dron and Gould, Waldronalso engagedin unlawfulinterrogation.During the first conversationWal-dron asked Gould` why she (Waldron) had not beeninvited toa union meeting.Gould responded shedid not know and asked if Waldron wished to join'the Union. Waldron answered no. During the otherencounterWaldron asked Gould if shewas goingto a union meeting.Gould responded that she didnot know, explaining, in responsetoWaldron, thatshe had been advised by another employee that shewas goingto lose her job. Waldron proceeded toassureGould that this was not true.As found by the judge, these two individuals aregood friends.Waldron's commentsdid not containany threats. To the contrary, Waldron attempted toassaugeGould's fears that she would lose her job ifshe attendeda union meeting.Accordingly,wefind that the Respondent did not violate Section8(a)(1) of the Act by this conduct.5.The judge further concluded that during ameeting of the Respondent's employees on 17 Feb-ruary, the Respondent solicited grievances fromthe employees and made implied promises to cor-rect these grievances in violation of Section8(a)(1).In support of this finding, the judge found that atthismeeting the Respondent promised to correctmaintenance problems connected with employeerestrooms and impliedly promised the employeesthat a dental plan would be implemented. We agreewith the judge that the Respondent's promise tothe employees to correct the maintenance problemswith the restrooms shortly after ' the advent of aunion campaigntended to discourage union activi-ty in violation of Section 8(a)(1).We disagree with the judge's finding, however,that the Respondent's commentsat the employeemeeting concerning the implementation of a dentalplan constituted a promise of benefit in violation ofSection 8(a)(1). The Respondentmaintainsthat thedental plan had been, under consideration for sever-almonths before the advent of the union campaign.In support of this contention the Respondent en-gation of employees"not previously self-identified as union adherents"violated Sec. 8(a)(1)). In reaching this conclusion, Member Babson notesparticularly that the conversation took place early in the union campaign,at a time when there is no evidence that Gerstmann was an "open andactive union supporter," was initiated by Francisco,and occurred in thecontext of other unfair labor practices committed by the Respondent. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDtered into evidence two memos:one from the Re-spondent'sgeneralmanager dated 18 November1981 addressed to the employees at the facility inquestion and the second from the Respondent'svice president dated 19 November 1981 addressedto the employees at another of the Respondent's fa-cilities.These memos indicate that in November1981 the Respondent was concluding severalmonths of investigation into dental plans for its em-ployees with the anticipation that the selection of aspecific plan was to"be made shortly after the newyear.Additionally,in ^ response to questions at theemployees meeting concerning the implementation,the Respondent informed the employees that it hadbeen studying various plans for the preceding 6months but no definite decision had been made astowhich plan would be put into effect. There isneither testimony nor a finding by the judge thatthe Respondent promised anything other than whathad been promised months before the advent of theunion campaign: a dental plan was on the drawingboard. Based on these facts,we find that the Re-spondent's reaffirmation of plans announced to em-ployeesmonths before the advent of the unioncampaign does not constitute an assurance to em-ployees that grievances would be corrected inorder to discourage the employees from obtainingunion representation and therefore did not violateSection 8(a)(1) of the Act.Finally,contrary to our dissenting colleague, weaffirm the judge's 8(a)(5)and (1) finding and, hisGisselbargainingorderrecommendation.Thejudge found that the Union enjoyed majoritystatus, and that the unfair labor practices were of"such a nature that their coercive effects cannot beeliminated by the application of traditional reme-dies,with the result that a fair and reliable electioncannot be held."NLRBv.Gissel Packing Co.,395U.S. 575,614 (1969).We agree.Thus, Nancy Kosiakowski testified that in earlyFebruary, shortly after the Union's demand for rec-ognition, and following a meeting of employees ather house, .Night-Shift Supervisor HazelWaldrontold 'her,in the presence of at least five other em-ployees, that"this plant will never have a union,theywill close this plant down first,you'll all beout of jobs."Kathleen Scherer testified that in mid-February she overheard Waldron tell Kosiakowskithat"you will never get a union in here;they'llclose the place down first."EmployeesChrisHansen and Marion Cali testi-fied to threats of plant closure by Supervisor Mil-dredFrancisco.Hansen testified that about 2 weeksbefore the strike, Francisco asked him if anyonehad approached him about the Union,and said,"[I]f people try to get a union in here, they aregoing tofire everybody and then take the plant to[the Respondent'sother facility,and] just close thisplant right up andeverybodyis going tobe out ofa job." Cali testified that Franciscoapproached heron 18 February and stated,"Marion,they'll neverlet a union in here; ifthey do, they'regoing toclose the place."Kosiakowskialso testified that in early FebruarySupervisor Ruth Biamontetold hershewas as-signedtowork onprimer caps, a more "onerousand hazardousduty."When Kosiakowski told herthatshe was not trainedto performsuch hazardouswork,Biamonte replied that she was a "trouble-maker."WendyMahler testifiedthatMaintenance Super-visor Harold Rouse told her inmid-February thatif "employees went on strike,they couldnot col-lect unemploymentbenefitsand would befired."Moreover,ChrisHansentestified that in early Feb-ruary,whenhe protestedbeing sentto work earlyfrom hisbreak,Supervisor'Francisco told him,"that's because the bosses across inthe trailer -arewatchingus and whoevercomesback late they aregoing to fire because of the union." Finally, in Feb-ruary, Supervisor HazelWaldronaskedDeborahGould who had signedunion cards and,on 17 Feb-ruary,GeneralManager David Herbage promisedthe day-shiftemployeesto correctthe maintenanceproblemswiththeRespondent'srestrooms.Asnoted,we have affirmedthe judge's ' findings thatall of these actions violated Section 8(a)(1) of theAct.In addition,the judgealso found,and we agree,that in mid-March,the Respondent,acting throughHerbage,unlawfullydischargedScherer and Gerst-mann in violationof Section8(a)(3) and(1). In thisrespect, the judgefoundthatScherer was a "lead-ing union adherent" and Gerstmanna union "sup-porter," and theirdischarges resultedfrom the Re-spondent's animus towardthe Union and employ-ees atthe "forefront of the strikemovement."As detailed above, theRespondent's violationswere swift,severe in nature,and extensive innumber.Threats ofplant closure,for example, areamongthe types of unfair labor practices which"destroy election conditionsfor alongerperiod oftime thanothers."Gissel,above, 395 U.S. at 611 fn.31.Here, theRespondent's threatsbegan the weekfollowingthe advent of theunion campaign. Thus,their coercive effectwas heightened evenfurther.See, e.g.,QualityAluminum Products,278 NLRB338 (1986).Furthermore, the unlawfuldischarge oftwo employeesat the "forefront of the strikemovement" and theillegal promiseto fix the rest-rooms were committedby General Manager DavidHerbage, a top managementofficial.The effect of CARTRIDGE ACTUATED DEVICESunfair labor practices is heiighteried' -when tley'^ar`ecommitted by a top management official who isreadily perceivedas representingcompany policy.See, e.g.,Kona 60 Minute Photo,277 -NLRB 867(1985);NLRB v. Permanent Label Corp,,657 F.2d512, 521 (3d Cir. 1981) (bargaining order warrantedwhere, inter alia, high-level officers unlawfullythreatened reprisals, coercively interrogated em-ployees, and illegally promised benefits).We fur-ther note that the Respondent's violations directlyaffected a significant number of employees. Thus,the Respondent's threat to close down the plantwere made to at least eight employees,Herbage'sillegal promisewas made to all of the day-shift em-ployees, several employees were coercively inter-rogated, and two employees were unlawfully dis-charged.Finally, our dissenting colleague argues that abargaining order is unwarranted because there is al-legedly no evidence that "the Respondent's con-duct resulted in any employees being influenced toalter their support for the Union," nor that any em-ployees were "coerced into revoking their authori-zation cards."6We disagree with this analysis, be-cause in determining whether a bargaining order isappropriate, the Board examines the severity of theviolations committed, as well as "the present ef-fects of the coercive unfair labor practices."Qual-ity Aluminum Products,supra at339 Here, we haveexamined the nature, severity, and pervasiveness ofthe Respondent's unlawful conduct, and concludethat the possibility of erasing the lingering effectsof the unfair labor practices and of conducting afair election by use of traditionalmeans is slight.We further conclude that the employees' represen-tation desires expressed through authorization cardswould,on balance,be better protected by a bar-gainingorder than by traditionalremedies.Accord-ingly,we adopt the judge's recommended bargain-ing order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Cartridge Actuated Devices, Inc., ByrainTownship, New Jersey, its officers,agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.6Althoughauthorization cards were signed after the Respondent en-gaged in conduct violativeof Sec.8(a)(1),we note that the Respondentunlawfully discharged Gerstmann and Scherer, employees at the "fore-front of the strikemovement," inMarch.Discharges of union adherentshavelong been consideredby theBoard and the courts as "hallmark"violationsjustifying a bargaining order's issuance.See, e.g.,ExchangeBank,264 NLRB822, 824 In.12 (1982),enfd.732 F.2d' 60(6thCir.1484).429r` 1'Delete paragraph 1(e) and reletterthe remain-ing paragraphs.2.Substitute the attached notice for that of theadministrativelaw judge.IT IS FURTHERORDERED that the complaints inCases 22-CA-11501 and 22-CA-11716 are dis-missed insofar asthey allegeunfairlabor 'practicesnot found herein.IT IS FURTHERORDERED thatCase 22-RC-8729is severed from Cases 22-CA-11501 and 22-CA-11716 and remanded to theRegionalDirector forfurtherprocessingin themanner,set forth below.As we have found that the strike which com-mencedin,February 1982was an unfairlabor prac-tice strike and thepartieshaveagreedthat the fol-lowing individuals were hired during the appropri-ate eligibility periodas replacementsfor the strik-ing employees we shall sustainthe challenges tothe ballots of John Moyes, Wayne Swider, AnnSmith,SuzanneStorch, Roxanne McGinley, NancyKrizni,Ann Swider, Helga =Masker, Rose Com-pano, Michael Carpenter, Debbie Sutton, Greg An-derson,Donald Pease, Elizabeth' Husted, ClaudeGenovese, Sandra Keller, Francis Keller, KevinConnors, 'Keith Dunn,BlaiseKelly, Joe Evans,Craig Peterson, Pat Henderson, and David L. Gor-cica.7 TheRegionalDirector shall open and countthe ballots of John Gerstmann, Kathleen Scherer,and Harold Watkins,8 and, thereafter, if the revisedtally of ballots shows that'the Petitioner received amajority of the votescast,the RegionalDirectorshall issuea certification of representative. In suchcase the challenged ballots of Isadore Surgeon,Peter Marion,and KenKreoll' shall be insufficientto affect the results of the election and therefore itwill beunnecessaryto resolve' suchchallenges. Inthe event that the revised tally of ballots shows thePetitioner has not, received a majority of the votescast,the Regional Director shallissue a supplemen-tal decision ruling on thechallengesto the ballotsof Isadore'Surgeon,Peter Marion, and Ken Kreoll.If the ' challenges to any of these three ballots areoverruled,: the ballot or ballots shall be opened andcounted and thereafter, if the revised tally of bal-lots shows that the Petitioner received a majorityof the votes cast, the Regional Directorshall issuea certification of representative. In the 'event thatthe revised tally of ballots shows,the Petitioner hasnot received a majority of the, votes cast, IT Is OR-' Although the ballot of David L. Gorcica was not listed in the Re-gional Director's report as a ballot that was being challenged, the partiesstipulated at the hearing before the judge that this ballot had been prop-erly challenged by the Union,a The challenge to the ballot of Harold Watkins was withdrawn at thehearing. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDDERED that the election conducted in Case 22-RC-8729 is set aside and that case is dismissed.CHAIRMAN DOTSON, concurring in part, and dis-senting in part.I agree with my colleagues that the Respondentviolated Section 8(a)(1) and (3) of the Act in sever-al respects.' However, I do not agree with my col-leagues'finding that a bargaining order is necessaryand appropriate.Clearly the election process is the preferredmethod for determining the sentiments of employ-ees.Before foregoing this process a determinationof fact based on the evidence must be made as towhether the Union's majority status has been dissi-pated and the holding of an untrammeled electionmade impossible by an employer's conduct.In thiscase there is no evidence that the Respondent'sconduct resulted in any employees being influencedto alter their support for the Union. There is noevidence employees were coerced into revokingtheir authorization cards. To the contrary, authori-zation cards were signed by employees after theRespondent engaged in conduct violative of Sec-tion 8(a)(1). Further, employees indicated their re-solve to support the Union in the face of the Re-spondent's 8(a)(1) violations by striking. I thereforedo not understand the majority's view that theBoard's traditional remedies would not suffice. Asa bargaining order is inappropriate in the presentcircumstances,I dissent from my colleagues' impo-sition of such an order.2I also disagree with my colleagues' finding thatthe strike the Respondent's employees engaged infrom 22 February through 19 June was an unfairlabor practice ,strike. The testimony reveals that theemployees'reason for striking was to gain recogni-tion.Additionally, as I have stated above, the Re-spondent's refusal to recognize the Union was notan unfair labor practice. Therefore I would fmd thestrike to be economic in nature.As replacementsfor the employees engaged in an economic strikeare entitled to vote in a representation election, Ii In so doing,with two exceptions,I agree with my colleagues' adop-tion,with modifications,of the judge's decision concerning the allegedviolations of Sec. 8(a)(1) and (3). I would not find, however, that the Re-spondent's statement at the employee meeting relating to repair of em-ployee restrooms constituted a promise of benefit in violation of Sec8(a)(1).TheRespondent was merely reiterating a promisemade to theemployees prior to the advent of the union campaign. Moreover, con-trary to my colleagues,Iwould not adopt the judge's finding that Super-visor Francisco unlawfully interrogated employee Hansen by asking himif anybody had spoken to him about the Union.This encounter occurredon the shop floor,involved a low-level supervisor,and did not containany threatening langgiage. I would therefore find that this encounter didnot interfere with,coerce, or restrain employees in the exercise of theirSec. 7 rights.2Accordingly,as I do not believe a bargaining order is warranted Ifind it unnecessary to pass on the judge's reliance onTrading Port, Inc.,219 NLRB 298(1975),andDrug Package Co.,228 NLRB 108(1977).would overrule the challenge to the ballots of theindividuals hired to replace the striking employees.Thus, I respectfully dissent from my colleagues'conclusion that the ballots cast by the employees inquestion not be counted.I agree, however, with my colleagues that theRespondent unlawfully discharged two employeesduring the critical period and that these dischargesconstituted objectionable conduct. Therefore aftercounting the votes of the employees I would findto be economic strikers and the other challengedballots set forth in the majority's order, if theUnion has not received a majority of the votescast, I would order a second election.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engageinanyof theseprotected concerted activities.WE WILL NOT threaten our employees with plantclosure if they join or support International Unionof Electrical, Radio and Machine Workers, AFL-CIO or any other labor organization.WE WILL NOT threaten our employees with dis-charge if they join International Union of Electri-cal,Radio and Machine Workers, AFL-CIO orany other labor organization, or if they support astrike.WE WILL NOTinterrogateour employeesregard-ing theirunionmembership, activities, and sympa-thies on behalf of International Union of Electrical,Radio and Machine Workers, AFL-CIO or anyother labor organization.WE WILL NOTthreatenour employees with moreonerous working conditions because they supportInternationalUnion' of Electrical, Radio and Ma-chine Workers, AFL-CIO or any other labor orga-nization.WE WILL NOT promise or grant benefits to ouremployees in order to dissuade them from union CARTRIDGEACTUATEDDEVICESmembership or activities,and to"reward'them' fcirceasing to support International Union of Electri-cal,Radio and Machine'Workers,AFL-CIO orany other labor organization.WE WILL NOT discharge and fail to reinstate em-ployees because they have,joined, supported, or as-sisted International Union of Electrical,Radio andMachine Workers,AFL-CIOor any other labororganization, or have engaged in protected con-certed activities.WE WILLNOT refuse to recognize,or bargainwith,International Union ,of Electrical,,Radio andMachine Workers,AFL-CIOas the exclusive rep-resentative of our employees in the unit describedbelow.WE WILL NOTin any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteedyou bySection7 of the Act.WE WILL notifyInternationalUnion of Electri-cal,Radio and MachineWorkers, AFL-CIO thatwe recognize and will bargain with it as the exclu-sive representative of the employees in the unit de-scribedbelow-respecting rates of pay,wages,hours, or'other terms and conditions of employ-ment and, if an, understanding is reached, embodysuch understanding in a signed agreement.The bar-gaining unit is:All production and maintenance employees,including shipping and receiving employees, x-ray technicians,test technicians,' and qualitycontrol employees employed at our ByramTownship facility, excludingofficeclerical em-ployees, professional employees, guards andsupervisors as. defined in Section2(11) of theAct.WE WILL offerKathleen Scherer and JohnGerstmann immediate and full reinstatement totheir former jobs or, if those jobs no' longer exist,to substantially equivalent positions,without preju-dice to their seniority or any other rights or privi-leges previously enjoyed andWE WILLmake themwhole for any loss of earnings and other benefitsresulting from their discharge,less any net interimearnings,plus interest.WE WILLnotify each of them that we have re-moved from our files any reference to his or herdischarge and that the discharge will not be usedagainst him or her in any way.All our employees are free to become or remain, orrefuse to become or remain,members of Interna-tionalUnion of Electrical, Radio and MachineWorkers,, AFL-CIOor any other labor organiza-tion.431itiiam`F. Grant Esq.,for the General Counsel.John H. Yauch, Jr. (Yauch, Peterpaul & Clary P. C.), ofSpringfield, New Jersey, for the Respondent Employ-er.Thomas M. Kennedy, Esq. (Lewis, Greenwald & Kennedy,P.C.),of New York, New York, for the , ChargingParty Petitioner.'DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge.This proceeding, under Sections 10(b) and 9 of the Na-tional Labor Relations Act, (the Act) was heard pursuanttodue notice December 20' through 23, 1982,1 atNewark, New Jersey, based on a complaint and notice ofhearing issued in Case 22-CA-11501 on May 28 and anorder consolidating cases, first amended complaint, andnotice of hearing issued in Cases 22-CA-11501 and 22-CA-11716 on August 26.The petition in Case 22-RC-8729 was filed on March10,Pursuant to a Stipulation for Certification upon Con-sent Election executed by the parties on May 11, an elec-tion by secret ballot was conducted on June 17.There were challenged ballots sufficient in number toaffect the results of the election.On June 23, the Petitioner timely filed objections toconduct affecting the results of the election. Thereafter,on August 26, the Regional Director for Region 22,issueda Report on Objections, Challenged ballots, OrderConsolidating Cases and Notice' of Hearing, whereby theRegional Director found that both the objections and thechallenged ballots raised,substantial and material issuesaffecting the results -of the election that can best be re-solved on the basis of record testimony at a hearing. Fur-ther having found that the objections to the conduct ofthe election were identical to two of the allegations ofthe unfair labor practice complaints, he ordered a hear-ing, to be held before an administrative law judge, con-solidating the representation case and the unfair laborpractice cases.The issues presented at the hearing were as follows:1.Whether Cartridge Actuated Devices, Inc. (Re-spondent or the Employer), independently violated Sec-tion 8(a)(1) of the Act through various supervisors whoallegedly interrogated, threatened, created an impressionof surveillance of, and/or made promises to its employ-ees.2.Whether Respondent discharged its employeesKathleen Scherer and/or John Gersmann in violation ofSection 8(a)(3) and(1) of the Act.3.WhetherRespondent's alleged unfair labor practiceswere sufficientlyegregiousand pervasive to warrant abargaining order.4.Whether Respondent violated Section 8(a)(5) and(1) of the Act by refusing to grant recognition to theUnion on February 17, 1982.CARTRIDGEACTUATEDDEVICES INC.'Unless otherwise specified, all dates refer to the year 1982. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Whether a strike commenced by employees of Re-spondent on February 22 was either at its inception, or atany time thereafter,an unfair labor practice strike.6.Whether any or all the challeges to the ballots ofthe challenged voters should be sustained.7.Whether the election should be set aside by, virtueof Respondent's unlawful conduct.All parties were afforded full opportunity to partici-pate at the hearing.Briefswere filed by the GeneralCounsel, Respondent,and the Charging Party.On the entire record in the case and from my observa-tion of the witnesses,Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent,a New Jersey corporation with an officeand Place of business located in Byram Township, NewJersey (the Byram facility),isengaged in the manufac-ture, sale, and distribution of explosive devices and otherpyrotechnic products.During the past 12 months, Re-spondent sold and shipped from its Byram facility prod-ucts, goods,and materials valued in excess of$50,000 di-rectly to points outside the State of New Jersey. Re-spondent admits, and I find, that it is,and has been at alltimes material,an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONInternational Union of Electrical,Radio and MachineWorkers,AFL-CIO (the Union, the Charging Party, orthe Petitioner)is, -and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act, as admitted by Respondent.III.CREDIBILITY OF WITNESSESBefore one can judicially make findings and conclusionas to whether any of the alleged violations did occur ascontended by the General Counsel, it is necessary tomake credibility findings with respect to the testimony ofthe various witnesses presented at the hearing.In addi-tion to considering the demeanor of the witnesses, theBoard has stated:[I]t is abundantly clear that the ultimate choice be-tween conflicting testimony also rests on the,weightof the evidence,established or admitted facts, inher-ent probabilities, reasonable inferences drawn from+the record, and, in sum, all of the other variant fac-tors which the trier of fact must consider in resolv-ingcredibility.[NorthridgeKnittingMills,223NLRB 230, 235(1976).]From my observation of the witnesses,the analysis ofall the submitted briefs,and the review of the transcribedrecord, I have concluded that the witnesses presented byall sides in this case were less than candid in relating cer-tain incidents that occurred.Accordingly,ithas beennecessary to reconstruct the factual matter of this case inorder to arrive at various conclusions.Thus, on occas-sion I have credited and discredited testimony of thesame witness,as I have concluded that certain portionsof testimony of witnesses were unreliable,either throughdeliberate fabrication,faulty recollection,or a combina-tion of both. Each specific allegation of the complaintthat is in dispute shall be discussed and analyzed with theobject of arriving at as complete objective truth as ispossible under the circumstances.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Operations of RespondentAs stated earlier, Respondent is engaged in the manu-facture, sale,and distribution of explosive devices andother pyrotechnic products.According to David Herb-age, the general manager of Respondent's facility at alltimes material, "The plant is situated on top of the tallesthill or small mountain in Byram Township,surroundedby woods. The main production building has , sevendouble bays.It's a block and concrete building;approxi-mately 60 feet across from it is a trailer which is used asan officebuilding.There'sa small production buildingwhich contains also rest rooms situatedoff toone side.Behind that is a trailer that's used as a cafeteria buildingand down the hill from that is a test and x-ray building;magazines off down another road and so on."In early 1982, there were approximately 80 employeesof Respondent at its Byramfacility.Until June 19,Gerard C. Stickling was president and Ralph P. Doddwas vice president.2Other supervisors of the facility in-cludedDavidHerbage,generalmanager;EdwardSoohoo, quality manager; HazelWaldron,night-shift su-pervisor; Kirk Klenk, 'assistant production manager; RuthBiamonte and Mildred Francisco,both first-shift supervi-sors;and Harld Rouse, maintenance supervisor. All theabove-named individuals are admitted by Respondent tobe supervisors within the meaning of Section 2(11) of theAct.B. Union Activity of the EmployeesIn early January, employee Nancy Kosiackowski(Nancy) telephoned Anthony Corrao, an official of theUnion,advising that employees of Respondent were in-terested in joining a union.Thereafter, a ,meeting be-tween union officials and employees of Respondent washeld on January 31.At this meeting, union authorizationcards were distributed to the employees, and approxi-mately 36 cards were signed and returned to Corrao.Corrao explained that the cards could be used for a rep-resentation election or a card check to prove majoritystatus.The following week, Corrao met with a few of theemployees at the home of Lorrie Snook.Corrao collect-ed another eight authorization cards from Snook at herhouse. Another meeting was held the following Sunday.At this meeting,various employees complained with re-spect to alleged unfair labor practices committed' by su-pervisors of Respondent(detailed,infra).Further, em-ployees complained about unsafe and unsanitary condi-tions at the facility.Additionally at this meeting theUnion collected 12 more authorization cards.2On June 19 Stichling died,and Dodd succeeded him as president. CARTRIDGEACTUATEDDEVICES433The following Thursday the union officials met withsix employees in a public restaurant. Corrao explainedthe procedures for filing an NLRB representation peti-tion and the steps to be taken by employees to furtherthe organizing campaign.The following Sunday anothermeetingwas held. Fur-ther instances of alleged unfair,labor practices by, Re-spondent were brought to the attention of union officialsby employees., At this meeting, six more authorizationcards were collected by the Union.On February 17, having obtainedin excessof 50 unionauthorization cards, Corrao, accompanied by Union Rep-resentativeRick Fiore and six employees, visited, Re-spondent's office at lunchtime and met with Herbage andSoohoo. Corrao announced that a majority of the em-ployees had designed the Union as their representativeand he desired recognition. Herbage responded that theUnion could file,a petition for an election with the Boardthat he believed to be the appropriate means for obtain-ing recognition. Corrao explained that alternative meansshould be either a ,card check or a secret-ballot electionto be conducted by a neutral party. Herbage again statedthat the appropriate procedure should be the filing of apetitionwith the Board. Corrao next remarked that itwas brought to his attention that various supervisors ofRespondent had committed acts constituting unfair laborpractices and that there were a number of unsafe condi-tions at Respondent's facility.Further discussions wereheld with respect to the petition after which Herbagetelephoned the corporate office of Respondent. He fur-ther emphasized to the union agents that they should filea petition for an election. Corrao requested that Herbagereconsider his position to which Herbage responded thatRespondent would seek advice from legal counsel.Following the meeting with Herbage, the Union heldanother meeting with the employees on February 21, atwhich time it announced what had transpired when therequest for 'recognition had been made. As employeesi eltvery strongly with respect to union -representation,the Union conducted a secret-ballot election to determinewhether they desired to strike. The employees votedoverwehlmingly for a strike, which began the followingmorning, February 22, and lasted until June 18.3C. The 8(a)(1) Allegations1.Threats of plant closurea.Hazel WaldronKathleen Scherer, an employee of Respondent and analleged 8(a)(3) discriminatee,testified that sometime inmid-February in bay 7 of Respondent's facility, she ob-served a conversation betweenWaldron and Nancy.Standing behind Waldron, she heard her say, "You willnever geta union inhere; they'll close the place downfast."According to Nancy, followinga meetingof employ-ees at her house in early February, the following day inbay 7 of Respondent's facility, Warldon stated to her inthe presence of several employees, including Scherer,"[T]his plant will never have a union, they will close thisplant down first, you'll all be out of jobs... "Waldron denied having any such conversation withNancy.b.Harold RouseKevin Faulkner, an employee of Respondent, testifiedthat on the Monday of the week the employees went onstrike, in the workshop of Respondent's facility, Rousestated to him, "I heard that you were supposed to begoing to a union meeting and that if you do the compa-ny-we will have to shut the company down, becausewe don't want one in here." When Faulkner inquiredhow Rouse had found this out, he responded that heheard it from one of the coworkers of Faulkner. Rousedid not testify to refute this statement of Faulkner.4c.Mildred FranciscoChrisHansen,an employee of Respondent, testifiedthat about 2 weeks before the commencement of thestrike in bay 2 of Respondent's. facility,Mildred a/k/aMolly Francisco inquired whether anyone approachedhim about' the Union. After he responded negatively, shestated, "Because you know if the union-if people try toget a unionin here, theyare goingto fire everybody andthen take the plant to Fairfield,5 just close this plantright up and everybody is going to be out of a job."There were no witnesses to this alleged conversation.Marion Cali, an employee of Respondent, testified thaton February 18, her supervisor, Francisco, during lunch-time, stated to her, "Marion, they'll never let a union inhere; if they do, they're going to close the place."Francisco, denied having made any such statements toeither Hansen or Cali.d. Ralph DoddFaulkner testified that on the Friday preceding thestrike, at approximately 7:30 p.m. while he was cleaningthe office area, a meeting of Respondent's spervisors, at-tended by Dodd, Herbage, Soohoo, Pete Buwen, KirkKlenk, and Waldron took place. Faulkner, while vacuumcleaning,overheard Dodd state that he did not want aunion. Faulkner further testifies that "[Dodd] said if itdoes turn out to be that the union does get in there ortry and push their way in there, he will close the plantdown completely."Waldron, who is Faulkner's supervisor, testified thatshe never assigned him duties to clean the office locatedin the trailer, although he had,been assigned at times tovacuum the lunchroom. According to Waldron, theoffice cleaning was performed by employees of the main-tenance department, either Steve Talmadge, the nightmaintenance man, or Ray Schwinoff, the day mainte-nance man.Herbage testified :that he does not recall everattending a meeting with Dodd and other,supervisors8Although both Soohoo and Herbage essentially confirmedwhat oc-curred at the meeting for recognition, theybothdenied that anything hadbeen said about unfair labor practices.'Rouse is no longer employed by Respondent.sRespondent operates another facility located in Fairfield,NewJersey, whichis not a subject of this proceeding. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDafter 5 p.m. Further,he asserted that at no time had heever heard Dodd state that if the Union were successful,the plant would be closed.Dodd testifiedthat'he visitedthe Byraht facility in January, but not February.'Howev-er, he denied holding any meetings-with supervisors atanytime in either January or February in which hestated that the Byram facility would be closed if theUnion were successful in organizing the employees.Discussionand AnalysisWithrespect to the alleged threat by Ralph Dodd thathe would close the plant down should the Union be suc-cessful in its organizational effort, the General Counselpresented one witness,Kevin Faulkner,to support thisallegation.I cannot credit Faulkner's account.Althoughthis is vital information,none of it was communicated tothe General Counsel until shortly before the trial whichnecessitated an amendment to the complaint to includethe alleged violation.The evidence revealed that Faulk-ner had submitted information with respect to other al-leged unfair labor practices,discussed, infra,but failed, toreveal any information with respect to the alleged unfairlabor practice committed by Dodd.In addition,althoughFaulkner described in great detail the conversation thatoccurred at the alleged meeting at7:30 p.m., in contrast,he could not recall any events that occurred at any ofthe union meetings that he attended during the same timeframe in February.Additionally,Iwas not impressedwith Faulkner's testimony in general.I found it to be in-consistent and illogical in other areas as discussed,infra.Accordingly,I have'concluded that the alleged meetingat 7:30p.m. inthe office of Respondent's facility nevertook place.Assuming arguendo that the events occurred as Faulk-ner had testified,althoughRespondent acknowledgesthat should Faulkner be credited in this aspect,itwouldrequire a fording of an 8(a)(1) violation,citingPerko'sInc.,236 NLRB 884, 896 (1978),I disagree.InPerko, asinAvon ConvalescentCenter,200 NLRB 702, 708 (1972),the Boardfound thatcommunications among supervisorystaff of respondent employer were overheard by employ-ees although the communcations to the employees wereunintentional,and a violation was found.The facts ofthose cases are distinguishable from the instant case. Inthose cases the conversations were held in, locationswhere employees would reasonably be expected to over-hear them, whether the employer intended that the' em-ployees overheard them or not. In the instant case, thealleged meeting,if it had taken place, did take place afternormal business hours in Respondent's office located in atrailer,far from all, the nonsupervisory employees. Icannot conclude that this meeting was,a setup amongRespondent's supervisory staff in order to permit Faulk-ner to overhear their discussion to instill a fear or threatof plant closure.In the instant case, at best, Faulkner ac-cidently overheard the conversation;atworst, he wasspying on a company meeting.With respect to the allegation that Harold Rousethreatened Faulkner with plant closure if he attended aunion meeting, although Rouse,no longer employed byRespondent,did not appear to refute the allegation ofFaulkner that such threat was made, I do not creditFaulkner that the alleged threat was communicated tohim.As Respondent indicated in its brief,itmakes nosense for Rouse to inform FaulknerthatRespondentwould close down the facility should Faulkner attend aunion meeting.This illogical statement,coupled with myobservation of Faulkner,as detailed,supra,has con-vinced me that the General Counsel has failed to sustainthis allegation.With respect to the allegations of threats of plant clo-sures by Waldron and Francisco,witnesses for the Gen-eral Counsel clearly andvividly portrayedsituations inwhich the two shift supervisors threatened a plant shut-down should the Union be successful.Both shift supervi-sors denied the allegations.Of the six witnesses present-ed, I was not particularly impressed with the testimonyofNancy,Scherer,Waldron, or Francisco on this issue. Ihave concluded that Nancy, the most ardent unionleader of the employees,and Scherer,an alleged discri-minatee, have much to gain should the Charging Partybe successful in this proceeding.On the other hand, bothWaldron and Francisco, being shift supervisors of Re-spondent,might fear being disciplined should they admitanycommitment of any unfair labor practices.AlthoughRespondent argues that Francisco testifiedcandidly bystating that she does not recall conversations that shemay have had with employee Cali and therefore shouldbe credited,I have concluded that her answers were notas candid as Respondent would have me believe. Whenasked if she -ever threatened to close down the plant, herresponse was, " [W]hy would I do that? My job would bein jeopardy,aswell as theirs."It is true that her jobwould be in jeopardy should the Employer close theplant, but itis untruethat her job would be in jeopardyby making threats to employees to discourage them-fromtheir union activities-Both Cali and Hansen,two otheremployees who testified of Franciscos threat,impressedme as being sincere and forthright.Accordingly,I credittheir accounts that the threatsof plantshutdown were,in fact, conveyed to them by Francisco.Of six employees who allegedly witnessed the threatof plant shutdown conveyed by Waldron to Nancy, onlyNancy and Scherer were presented to testify to the ac-count.Although,at times, I was not particularly im-pressed with testimony of either of these two witnesses, Iwas less impressed with Waldron's denial of any unfairlabor practices. I find that Nancy and Scherer corrobo-rated each other's account of the incident involving thealleged threat of plant shutdown by Waldron, and Wal-dron's denial of same was unconvincing.Although no direct evidence was presented that thethreats of plant shutdownby Waldronand/or Franciscoresulted from any instruction or orders from senior plantofficials, an inference may correctly be deducted, basedon the, totality of the evidence in this matter,, that bothFrancisco andWaldron, who were on friendly termswith unit employees,were simply following instructionsin order to protect their respective positions. Assuming,arguendo, that the inference was incorrectly drawn, theBoard holds that supervisors who do commit unfairlabor practices, do bind their employer.6 Accordingly, as6Glenroy ConstructionCo., 215 NLRB 866, 867(1974). CARTRIDGEACTUATEDDEVICESboth Waldron and Francisco are admittedly supervisorswithin the meaning of Section 2(11) of the Act, I fmdthaRespondent did violate Section 8(a)(1) of the Actthrough these two -supervisors by their threats to em-ployees of plant closure.2.Threat of dischargea.WaldronThe General Counsel alleges that Waldron, Rouse, andKenk threatened employees with discharge if theyjoined the Union-or supported a strike.To support the allegation against Waldron, the Gener-alCounsel presented both Nancy and Faulkner. Nancytestified that in the same conversation, as detailed supra,under "Threats of Plant Closure," Waldron stated thatthey would all be out of jobs.Faulkner testified that several days prior to the strike,Waldron spoke with him in the old lunchroom of, the fa-cility.After he denied knowing anything of the Union,she stated, "Well, if I hear you are joining one or any-thing, you could be fired." Accordingly to Faulkner, ap-proximately 2 hours later, she stated to him, "I have afeeling that you are trying to go ahead and join theUnion and that if you do the same thing will apply as Itold you before; I am watching you and Lorri [Snook]very closely and I think you are trying, to cause sometrouble."Waldron denied these accusations.b. RouseTo support the contention against Rouse, the GeneralCounsel presented Wendy Mahler, a unit employee, whotestified that some time in January in bay 3 of the facilityin the presence of another employee, Rouse informed herthat if the employees went on strike, they could not col-lect unemployment benefits and would be fired.c.KlenkThe General Counsel alleges that on February 15,Klenk distributed a leaflet in the cafeteria in the facilitythat threatened employees with discharge if they en-gaged in a strike. To support this contention, the GeneralCounsel presented Nancy who testified that she observedKlenk distributing a blue leaflet in the cafeteria that laterwas indentfied as Respondent's Exhibit 2. She furtherstated that she observed a newspaper clipping statingthat people who go on strike do not receive unemploy-ment benefits.Klenk denied distributing the pamphlet in question.Dicussion and AnalysisWith respect to Waldron, for the reasons listed, supra,Ido not credit the testimony of Faulkner. However,Nancy's testimony of the events that occurred at thesame time and place that the threat of plant closure wasmade by Warldrou is credited.As stated ealier, Rouse did not testify. Mahler crediblytestified that Rouse indicated to her, "I think in Januarysometime" that if the employees went on strike theycould not collect unemployment and would be fired. Al-435though it is improbable that this statement was made byRouse in January(itwas probably made closer to mid-February),I find no reason to discredit Mahler that thestatement was made.Itmay very well have been thatRouse was attempting to explain that employees on aneconomic strike are replaceable and may never return totheir former employment.However, the words used byRouse,as testifiedto byMahler,fall far short of this pro-tected speech.Accordingly, I find that Rouse's statementtoMahler constitutes a violation of Section 8(a)(1) of theAct.With respect to the,pamphlet allegedly distributed byKlenk,assuming,arguedo,thatI credit Nancy's accountthat Klenk distributed such pamphlets in the cafeteria, areview of the pamphlet in question indicates that,it is adocument distributedby the NewJersey Department ofLabor and Industry that indicates by question andanswer various benefits or lack thereof under the unem-ployment insurance benefit laws of the State of NewJersey.In the pamphlet,one of the questions and answeris as follows:Q. Suppose I'm on strike?A. If your unemployment is due to a labor dis-pute where you, were working, you will be disquali-fied for benefits for the entire period.The pamphlet presented into -evidence encircled thequestion and answer as stated, herein.Neither the General Counsel nor the, Charging Partyurged in each respective brief that the distribution of thepamphlet was a violation under the Act. No evidencewas ,presented that Klenk spoke to anyone with respectto the pamphlet. As the pamphlet is a Government-issued document, which on its face, summarizes unem-ployment insurance benefits granted by the State of NewJersey, I fmd that the distribution of the pamphlet if, infact it did take place, is not a violation of the Act.3.Threats of more onerous working conditionsThe General Counsel alleges that about early Febru-ary, Ruth Biamonte, an admitted supervisor of Respond-ent, threatened employees with more onerous workingconditions because they supported the Union. To supportthis.,allegation,Nancy testified that Biamonte informedher that she "would be assigned to primer cups; "7 Nancyanswered that this was hazardous work that she was nottrained to perform. Biamonte responded that she was atroublemaker.Nancy then stated that she was "goinghome sick" as she was very upset. Shortly thereafter,Biamonte informed Nancy that she need not work on theprimer cups but to continue her own assignment.Biamonte denied informing Nancy that she was assign-ing her to work on primer cups because she was a trou-blemaker.Discussionand AnalysisAlthoughBiamontedenied the conversation withNancy, I credit Nancy that theconversationdid occur.Primer cupsare stainlesssteel cups filled with an explosive powder. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy this time, it was apparently well known throughoutthe facility that Nancy was a leading union adherent. Shealready had been threatened with plant closure and dis-charge by Waldron, who also accused her of being atroublemaker. Respondent argues that there is no evi-dence that the alleged threat related to any, protected ac-tivity.However, the evidence in its totality indicatedthat during this period of time, there was activity amongthe employeesseeking unionrepresentation, and activityamong the supervisory staff of Respondent to discouragethe activity.No evidence was presented by Respondentto establish that Nancy was a "troublemaker" in mattersunrelated-to her union activity. Accordingly, I find thatby characterizing Nancy as a "troublemaker"Biamontecould only be referring to her union and protected con-certed activities. The fact that Biamonte retreated ratherquickly and allowed Nancy to continue her normalduties is of no consequence. That the threat was not car-ried out could be interpretedas a warningtoNancythatif she continued to pursue her protected activities, shewould be assigned to an onerous and hazardous dutywhich she stated that she was fearful of performing.Bearing in mindthat she did have fears of performingthe duty, one can easily draw the conclusion that Nancy,in her desire to avoid performing the primer-cup duty,would be extremely cautious not to engage in any pro-tected activities for fear that she would be assigned tothe primer cups by Biamonte. Standing by itself, thethreat does not appear to be, one of much consequence.However, in conjunction with other unfair labor prac-tices committed by Respondent's supervisorystaff, I amcompelled to conclude that the threat of Biamonte toassign Nancy to work on the primer cups constituted aviolation of Section 8(a)(1) of the Act.4. InterrogationThe General Counsel alleges that both Waldron andFrancisco interrogated employees regarding their unionmembership, activities, and sympathies.a.WaldronThe General Counsel presented two witnesses to sup-port the allegations with'respect to interrogation of em-ployees by Waldron.The first witness, Faulkner, testified that Waldron hadinterrogated him as to his union activities prior to threat-ening himwith discharge, as related above.The secondwitness,Deborah Gould, an, employee su-pervised by Waldron, testified that she was interrogatedby Waldron on two occassions. The first incident oc-curred in the beginning of February when Waldron in-quired'why she had not been invited to a unionmeeting.Gould responded that she did not know, and inquiredwhetherWaldron wished to join the Union, to whichWaldron answered negatively. In another conversationin February, Gould testified that Waldron asked her whohad signedunioncards, and Gould then told Waldronwho they were.8 On a third occasion in February, Gould8Gould did not indicate which names were given to Waldron.testified thatWaldron asked if she were going to a unionmeeting.When Gould responded that she did not know,Waldron requested an explanation. Gould explained thatshe had been advised by another employee that she wasgoing to lose her job. Waldron assured Gould that thiswas not true.Waldron denied having any conversations with Faulk-ner. She did acknowledge a conversation with Gould.According to Waldron, Gould informed her that therehad been some union activity, including signing of cards,and asked if she had been given a card or wanted one, towhich Waldron responded negatively. Gould then statedthat she had signed a card and was not sure if shewanted to join the Unionas an employeehad told hershe could be fired if caught being involved in union ac-tivity.Waldron stated that that was not true and that shewould not be fired. Waldron denied that she initiated theconversation and had interrogated Gould or any otheremployees with respect to their union activities.b.FranciscoWith respect to Francisco, the General Counsel pre-sented three different employees to support the allega-tion.Hansen testified that prior to being threatened with aplant shutdown and discharge of employees by Francis-co, in the same conversation, Francisco asked him if any-body had spoken to him about the Union, to which heresponded, "No."Gerstmann testified that on February 18 in bay 1 ofthe facility, Francisco approached him and asked whathe thought about, the Union. He responded that he wasnot sure, but suggested that something need be done toimprove working conditions in the facility. According toGerstmann, Francisco handed him Respondent's Exhibit2, pointing to the section stating that he could not collectunemployment benefits if he went out on strike.Francisco denied interrogatinganyemployees with re-spect to their union activities.Discussionand AnalysisAs indicated, supra, I was not impressed with the testi-mony of Faulkner and discount his testimony relating tointerrogation by Waldron, as I have discounted other tes-timony of his relating to other alleged violations towhich he was called to testify. However, I was very im-pressed with the testimony of Gould. She was specific asto time, place, and conversation she had with Waldron. 1was further convinced of the likelihood that the conver-sationwithWaldron took place by Waldon's acknowl-edgement that Gouldwas, andstill is, a good friend ofhers. I do not believe that Gould, a good friend of Wal-dron, would purposely and deliberately fabricate a false-hood under oath in this proceeding.With respect to the alleged interrogations by Francis-co; I credit the conversations testified to by Gerstmannand Hansen againstthe denial of Francisco. AlthoughRespondent would have me believe that the shift super-visors did not in any manner interfere, with the activitiesof employees, the totality of the evidence convinces meotherwise.Of particular significance areCharging CARTRIDGEACTUATEDDEVICESParty's Exhibits 1, 2, and 3-notes taken by Franciscorelating to the possible union activity of employees. Theevidence revealed that these notes were taken as a resultof management's requesting the supervisors to inform itof such activities.Although 11 am not convinced thatmanagement ordered or suggestedthatany supervisorscommit any unfair labor practices in order to accomplishtheir desired end, I am convinced that the shift supervi-sors,especiallyFrancisco andWaldron,inorder topleasemanagement,where their true loyalty rested, inspite of their friendliness with fellow employees undertheir supervision or otherwise, did make statements as al-leged by the employees who testified as to the allegedviolations.Respondent arguesthatFranciscowould haveno reason to keep track of any employees not under hersupervision, such asGerstmann.However, ChargingParty's Exhibits 1, 2, and 3 clearly reveal that Francisco,although she did not supervise' employee Myrtle Acker-son, did take notes to pass along to higher authorities. Itis also noted that one employee indicated that Francisco,although on a later shift, did come to the facility earlierthan her scheduled shift time, and therefore had opportu-nity to interrogate, threaten, or commit whatanyotherunfair labor practices she may have been charged with.In summaryI fmd that, through Francisco and ' Wal-dron, Respondent interrogated employees in violation ofSection 8(a)(1) of the Act.5. Creating an impression of surveillanceTo support the allegations that Respondent created animpression among employees that their union activitieswere under ' surveillance by Respondent, the GeneralCounsel presented three witnesses.Faulkner testified that Rouse stated to him, "I heardthat you were supposed to be going to a union meetingand that if you do the Company-we will have to shutthe company down, because we don't want one in here."Hansentestified that Francisco informed him to returntowork, "a couple of minutes early on your break."When Hansen objected, Francisco allegedly stated tohim, "that's because the bosses across in, the trailer arewatching us and whoever comes back late they aregoing to fire because of the union."Nancy testified that following a meeting she had con-ducted in her home in early February, Francisco statedto her, "Be careful; they know."Francisco denied making the statements attributed toher.Discussionand AnalysisAlthough Rouse did not testify to deny the,allegationof Faulkner,as discussed supra, I do not credit Faulk-ner's testimony in any respect. The alleged threat ofRouse and the alleged impression of surveillance are dis-counted by me as they do not makeanysense.With respect to the allegedstatements of Francisco, Icredit boththe version of Hansenand that of Nancyover Francisco. I have concluded that the statementswere made by Francisco to the two employees on twodifferent occasions, despite her denial. As I had indicatedpreviously, the statements made by Francisco were not437made out of malice,' but perhaps out of friendship to-wards the employees. According to Nancy, she had beennicknamed"the peacemaker." I have concluded that be-cause of her friendship with unit employees,Franciscoundoubtedly heard discussions involving union matters.Further, -as she had been instructed to write reports toher, superiorswith respect to union activities,she waswell aware that management knew of some of the activi-ties of the employees. Although she may have had goodintentions,nevertheless the statements made to Hansenand Nancy both constitute violations of the Act.(StrideRite Corp.,228 NLRB 224, 230 (1977).)6.PromisesThe General Counsel alleges that "[o]n or about Feb-ruary 17, 1982, Respondent, acting through David Herb-age, at Respondent's facility promised its employees thatitwould fix the bathroom,implement a dental plan, andgrantwage increases in order to induce its'employeesfrom joining or supporting the union."In early `February, Respondent held a meeting of theday-shift employees in its cafeteria. In addition to theday-shift employees,the meeting was attended by Herb-age, Kirk Klenk, and Ruth Biamonte.,,Gerstmann' testified during this meeting that variousemployees complained to Respondent's officials of mat-ters that affected their working conditions. One of theemployees inquired of Herbage what happened to thedental planthatthe employees were supposed to havereceived. Herbage replied that Respondent was studyingsix different plans for the past 6 months and that no defi-nite decision had been made as to which plan the Com-pany would put into effect, Another employee inquiredof benefits,including eyeglasses.Again Herbage respond-ed that Respondent was considering a plan. Another em-ployee suggested that there was an odor in the rest-rooms, they were unheated, and the toilets were alwaysbacking up: Herbage, responded that all these problemswere being taken care ofAccording to Nancy, at this meeting, "[Herbage]promised us raises if we were entitled to them, bettersafety conditions; he was going to fix the bathroom; thatwe didn'tneed a unionbecause the company itself isgoing to dothe best theycan. It just takes a little time."Scherer testified thatHerbage stated that he wasaware that there were hard feelings among employeesand a lot of dissentionandthat he was going to try toimprove conditions of the employees. A question wasraised about an employee's raise to which he respondedhe would see what he could do. Another question wasraisedwith respect to a dental plan to which he statedthat it was going to be enacted.In defense of the allegations, Respondent presentedHerbage,who admitted calling a meeting with the em-ployees in the cafeteria in early February. When askedabout a dental plan, he responded that the carrier hadnot been selected and that he would keep employeesabreast'of any information with respect to a dental planbeing considered by, Respondent.He acknowledged fur-ther that an employee raised the subject of a union. Heresponded that he did not feel that the employees needed 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDa union asRespondent and the employees could workout their own problems among themselves, that he hadan open-door policy, and that employees who could notclear up any problem with their immediate supervisorwere free to discuss it with him and he would do his bestto resolve it to everyone's satisfaction.When the issue ofrestroom improvement was discussed,he acknowledgedthat a problem did exist and stated that a decision hadbeen made to renovate the restrooms by Respondent'sown maintenance department and that the work wouldcommence as soon as Respondent could fit it into themaintenance schedule.Another employee complainedthat he had not received a raise after a 6-week probation-ary period, to which Herbage responded that he wouldinvestigate thematter and whatever was appropriatewould be done.Ralph P. Dodd, president of Respondent since thesummer of 1982, testified that prior to his assumption tohis present position, the president was Gerard C. Stichl-ing,who died in June 1982. Dodd testified that he hadsuggestedto Stichling as far back as 1978 that Respond-ent institute a dental plan for the benefit of its employees.Respondent offered into evidence memoranda from bothHerbage and Dodd, dated November 18 and 19, 1981, re-spectively,informing the employees, not only of Re-spondent's plant in Byram but also its employees in Fair-field and other facilities owned by Respondent that adental plan for all employees was being considered, andthat a selection of an insurance carrier would be made inthe early weeks of 1982.Discussion and AnalysisThere is no dispute among the witnesses who testifiedthat the meeting in question took place in early Febru-ary. The evidence establishes that by the end of JanuarytheUnion had obtained 37 union-authorizations cardsand, during the first week of February, it obtained atleast'20 more authorization cards. Further, as I indicatedpreviously, threats and interrogations were performed bysupervisors of Respondent during the early part of Feb-ruary. I, therefore, have drawn the conclusion that bythe time themeeting wasconducted by Herbage, he waswell aware of the organizational efforts being conductedby the Charging Party among the employees of Re-spondent:No evidence was obtained to explain the specificreason for the meeting of the employees in the cafeteria.Although Herbage testified that from time to time meet-ingswere held with employees, no evidence was ad-duced that solicitation of grievances was obtained fromthe employees at these other employee meetings. I con-clude, therefore, that the meeting held in early Februarywas for the specific purposes of soliciting grievancesfrom employees, at which time Respondentassured em-ployees that the grievances would be corrected, in orderto discourage the employees from obtaining union repre-sentation.The Board has held(Uarco, Inc.,216 NLRB 1, 2(1975), that "it is not the solicitation itself that is coer-cive and violative of [the Act], but the promise to cor-rect grievances or a concurrent interrogation or pollingabout union sympathies that is unlawful; the solicitationof grievances merely raises an inference that the employ-er is making such a promise which inference is rebuttableby the employer." InUarco,the Board found that theemployer did not possessunion animus,and its preelec-tion conduct did not occur in the context of other unfairlabor practices. Prior to theUarcodecision, the Boardconsistently held that the solicitation of grievances atpreelection meetings carried with it an inference that anemployer explicitly promised to correct complaints thatthe employees might raise. In each of those cases, theemployer had no past practice of soliciting grievances.(See,e.g.,Reliance Electric Co.,191NLRB 44 (1971),enfd. 457 F.2d 503 (6th Cir. 1972).) InReliance Electric,theemployer,while soliciting grievances during aunion's organizing campaign,stated that it would "lookinto" or "review" grievances, although it did not commititself to any specific corrective actions. The Board foundthe actionsof the employerinRelianceElectricunlawful,reasoningthat the employees of the company could an-ticipate a correction of their grievances, thus making itunnecessary to have union representation. I fmd that thefacts of the instant case to be more akin toReliance Elec-tricthan toUarco.Although Respondent argues that the dental plan hadbeen considered by Respondent long before the adventof the Union, the fact is that the dental plan had notbeem implemented at the time the union activity com-menced. Thus, when an employee questioned Herbageconcerning the dental plan, it is obvious that the employ-ees, considered a dental plan of great importance and per-haps influenced, in part, some of them to sign union-au-thorizationcards in January.AlthoughRespondent,through its several supervisors, acknowledged that therewas a problem with,the restrooms, and that a plan wasunder way to renovate them, there is no evidence thatthis plan had previously been communicated to the em-ployees, and it was made evident during the hearing thatthis problem was a serious one that required constructiveaction.Thus, the promise by Herbage to have the rest-room facilities repaired tended to discourage union activ-ity and membership of the employees. With respect tothe promise of increase of wages, I do agree with Re-spondent that the question polled was a specific one con-cerning aspecific employee's problem. This was not awage increase promised to all employees, and in fact,Herbage agreed to investigate a situation whereby a spe-cific employee appeared to be entitled to a wage increasefollowing the probationary period. I do not consider thisa promise of wage increases, and thus fmd no violationby Respondent.In summary, the meeting held by Herbage, in whichgrievances were solicited by him, and during which im-plied promises were made to correct the grievances, inconnection with other 8(a)(1) violations committed bysupervisors, violated Section 8(a)(1) of the Act.(Carbon-neauIndustries,228 NLRB 597, 599 (1977);K'& K Gour-met Meats,245 NLRB 1331 (1979).) CARTRIDGE ACTUATED DEVICES4397.Threats to replace employees because theyengagedin a strikeThe General Counsel contends that about April 6,Herbage threatened to replace employees of Respondentbecause they were engaging in a strike.Nancy testified that at the commencement of thestrike,she had been on workmen's compensation,havingbeen injured while at work for Respondent. On April 5,Nancy allegedly received a telephone call from Herbage,informing ,her that he had obtained a report from the in-surance company that she was able to return to work.He therefore requested that she report to work the fol-lowing day, April 6.' She responded that she had not re-ceived a, release from the doctor to return to work, andfurther added that she would not cross the picket line tocome back to work. According to Nancy, Herbage re-plied that he would not'know "if I would still have a jobthere, or available." She again stated that she would notcross the picket line.Herbage testified that he never made a telephone calltoNancydicussingher return to work on April 6. Hefurther testified that he never threatened any employeethat they would lose their jobs if they crossed a picketline.However, Herbage did assert that John Hefferanhandled questions with respect to workmen's compensa-tion.According to Herbage, he believed that Hefferanhad spoken to Nancy on the telephone. Hefferan did notappear as a witness to either affirm or deny the conver-sation with Nancy.Discussion and AnalysisI credit Herbage's account that it was not he whospoke to Nancy on April 5. I also accept his theory thatprobably Hefferan did. I find it easy for Nancy to haveconfused the names Herbage and Hefferan.No evidence was adduced at the hearing to prove ordisprove that Hefferan is a supervisor or agent of Re-spondent. He may be a clerical employee who "handlesworkmen's compensation," and spoke to Nancy as oneemployee to another. Accordingly, I have concludedthat the General Counsel has failed to sustain this allega-tion of the complaint.D. The 8(a)(3) Allegations1.Discharge of Kathleen SchererThe General Counsel contends that Respondent dis-charged Kathleen Scherer on March 15 because of herunion activities.Scherer testified that she engaged in picketing for theCharging Party following the commencement of thestrike.Her normal hours schedule for picketing was 9a.m. to noon. On March 2, she notified Nancy, one ofthe leaders of the strike, that she had some personal busi-ness for the following afternoon and wished to be re-lieved of her picketing duties early. She reported towork on March 3 at 6:30 a.m.' She left the picket line be-tween 9 and 10 a.m. Nancy confirmed that Scherer hadinformed her that she, wished to leave early on March 3,and testified that she did leave the picket line at approxi-mately 10 a.m.isFiore, a union representative, testified that hesaw Scherer on March 3 as she walked past the windowof a pizza parlor where he was having lunch. Aware thather picketing duties were from 9 a.m. to noon, and thiswas approximately noontime, he inquired what she wasdoing. She answered that she had worked from 6 to 9a.m. and she was off at this time. He invited her to joinhim for lunch with two other individuals named TedKenny and Harold Morrison.HaroldMorrison, an International representative ofthe Union, verified Fiore's story. He added that Schererwas accompanied by a young lady named Blesson whenshe came to the pizza parlor. According to Morrison,Scherer remained in the pizza parlor with the union rep-resentatives until they left approximately 12:25 p.m.Wendy Reskovac (Reskovac) testified that she firstbecame employed by Respondent in July 1981 as a secre-tary. She testified that on March 3, accompanied by em-ployee Diane Irving (Irving), she left Respondent's facili-ty in her automobile to pick up lunches at noontime. Asshe drove through the picket line,' she noted a womanmaking an obscene gesture and yelling at her. She laterascertained from Irving that the woman was Scherer.After purchasing the lunches, Reskovac returned to Re-spondent's facility. As she approached the picket line onher return, she slowed down as there were several dogsin the middle of the road. After the dogs were removedfrom the road, she started to pull away. She observedScherer standing on the passenger side of the car witheveryone else on the driver's side. As she passed by, sheheard a scraping noise.9 She testified that the damage, toher car amounted to $71.Diane Irving, a quality control inspector employed atRespondent's facility since September 1980, verified Res-kovac's story. She added that after she heard the scrap-ing noise, Reskovac drove a little further up the road.Irving alighted from the automobile and saw a longscratch on the car. Although she did not see Schererscratch the car, at the time she heard the scraping noise,she turned around and observed Scherer "right almostup against the car." No one else was on that side of theautomobile.Following this incident, Reskovac and Irving reportedthe incident to Respondent. Thereafter, on March 15,Herbage sent a letter to Scherer, notifying her that as aresult of the incident, her employment with Respondentwas terminated, effective immediately.2.Discharge of John Gerstmanna. Incident of March 16Gerstmann testified that on March 16, approximately 4p.m., he, as well as six or seven other pickets, were sta-tioned at the picket line. Approximately nine vehicles,accompanied by two police cars, one at the front of theline and one at the rear drove through the picket line.Following the lead police car was a passenger car fol-lowed by a truck. According to Gerstmann, for no9 She later deduced that the scraping sound was caused by Scherer'sscratching of her car. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason the truck decided to pass the passenger car. Indoing so, the truck almost hit a woman standing approxi-mately 15 feet to the right of Gerstmann. The truckheaded toward Gerstmann who beleieves he was aboutto be hit by the truck. Instinctively, Gerstmann kickedout at the truck. At the time he was wearing sneakersand claimed that no damage was done to the truck. Nev-ertheless, the driver of the truck jammed his brakes caus-ing an automobile behind him to strike the back of thetruck resulting in damageto the grill of the automobile.The police immediately arrested Gerstmann for kickingthe truck.Tony Corrao, one of the union officials who waspresent at the scene on that date, verified the account ofGerstmann.Mark Williamson, an assembler employed by Respond-ent from February, 11, testified that at approximately 4p.m. on March 16, he was leaving the facility havingcompleted his tour of duty. He was the driver of thetruck following the passenger car that was immediatelybehind the police car leading the caravan down the road.As the truck passed the picket line, he observed Gerst-mann standing on the left side of his truck and, as hepassed,Gerstmann spun around, lifted -his foot, andkicked the truck on the driver's side underneath themirror.According to Williamson, Gerstmann was ex-tremely close to the truck, necessitatingWilliamson toslam onhis brakes. An automobile behind him driven byChris or Sandy Keller, two employees of Respondent,also braked and slid into the back of his truck. Accord-ing to Williamson, the doors of the truck were in theprocess of being repaired and contained body putty andbody filler. Approximately 2 square inches of the materi-al had been knocked off the door that required furtherrepairwork.1 ° Also, two tail lights of the truck weredamageddue to thecollisionwith the automobile thatslid into the truck.Williamson estimated the damage tothe lights to be approximately $44 for the material, pluslabor.He estimated the cost to repair the door to be ap-procimately $200, necessitating at least 10 hours of labor.Williamsonfurther observeddamage doneto the auto-mobile that had slid into his truck. According to him, thegrillwork was broken, the hood was bent, and the mold-ing around the headlight was broken. After observingthe damage, he requested that the police arrest Gerst-mann,which they did.Sandra Keller, employed by Respondentas an assem-bler since March 12, testified that she was in the automo-biledirectly behindWilliamson's truck, leaving workwith her husband. As the convoy approached the picketline, she observed Gerstmann kicking the front end ofWilliamson's truck. From her viewpoint on the passengerside of the car, it appeared that Gerstmann's foot wasabout to be run over by the truck's back tire. The trucksuddenly stopped, and her car, sliding on the gravel,rammed into the back of the truck. Her car sustaineddamage to the grill, the fender, and the hood, amountingto approximately $100-$150.10No repairs were made as Williamson statedthe truckisbeingscrapped.The following day, Herbage notified Gerstmann byletter that he had been observed kicking William's vehi-cle, blocking traffic, and causing an accident. As a result,he was terminated effective immediately.b. Incident of March 9Gerstmann testified that on March 9, whilehe was atthe picket line, Frank Black, operator of Frank L. BlackBus Company, passed another vehicle on the road andnarrowly avoided striking Gerstmann. Another strikingemployee, Lorrie Snook, was struck by a mirror protrud-ing from the vehicle causing her to fall on Gerstmann.According to Gerstmann, Black transported employeesback and forth to Respondent's facility both before andduring the strike.Herbage testified that he was riding in the bus drivenby Black onthatmorning.He assertedthat the bus wasdelayed going through the picket line. He observed thatfour of the pickets were blocking a passenger van thatcould not proceed. Black, in order to pass the pickets,went off the side of the road. He recalled that Snookwas standinga short distance from the bus, and to thebest of his knowledge no one was struck by the bus thatthen proceeded up the road to Respondent's facility.Herbage further asserted that Black was an outside con-tractor, and although he was not disciplined for anythingthat may have occurred that day, he voluntarily discon-tinued transporting employees 'from that day forward.c. Incident of February 24Wendy Mahler testified that approximately a weekafter the strike began, while she was on the picket line,she, accompanied by several other strikers, approachedthe gate to Respondent's facility for the purpose of col-lecting her paycheck. Harry Rouge informed the strikersthat they could not enter the premises with their picketsign.She passed on this information to Fiore who in-structed her to go back. She returned to the gate. An in-dividual named Lynn Carpenter, otherwise unidentified,who was inside the gate told Mahler to come in andgrabbed her hand. Rouse, on the other side, pulledMahler's arm and ripped the picket sign off her neck,afterwhich she fell to the ground. She sustained a ropeburn on her neck and pulled muscles in her arm as aresult of this incident, which required her to visit a phy-sician and have X-rays taken at a nearby hospital.Herbage testified that he was aware that there was a"melee there, of some sort or other." He acknowledgedthatMahler filed a charge against Rouse, who was foundguilty of the charge."' Herbage conceded that no actionwas taken against Rouse as a result of the incident.' 2 Heexplained that he believed that to the best of his abilityRouse was trying to handle' the incident. Herbage didnot see the incident occur, although he admitted being inthe area at the time. He asserted that when he turnedaround to observe the incident, he saw Rouse underattack, protecting himself from harm.11No further information was obtained, but it appears quite clearlythat the charge against Rouse was for an assault on Mahler.12Nor was any disciplinary action taken against any of the strikers. CARTRIDGEACTUATEDDEVICES441Waldron testifiedthat on the first payday after thestrike commenced,eitherThursday or Friday, February23 or 24,several strikersapproachedthe gate inorder toenter the facility to receivetheir lastpay. The strikerswere asked to removetheirpicket signand to enter thepremisesin an orderly fashion whereallwould be paidat the maintenance shed.According to Waldron, Schererslipped through thegate withher picketsign on and JimHuff, anotherstriker,followedher. She testified that itwas Huff,trying to get Schererout,who pulledher signoff.The meleeensued following that.When order wasrestored,Herbage andWaldron remainedat the gate andpaid the strikers.On cross-examination,Waldron ac-knowledged thatMahler was present at the gate. How-ever, she stated that she neither observedRouse pullingthe picketsign off Mahler nor Mahlerbeing knockeddown tothe ground.d. Incident of late FebruaryWith respect to another incidentoccurring approxi-mately severaldays after the commencement of thestrike,Hansen assertedthat in the vicinity of the plant,he wasstruck by anautomobiledriven by KirkKlenk, asupervisor of Respondent.As a resultof this incident,Klenk was fined and had hislicense suspended for 6months.The recordisbare ofany evidence that Re-spondenttook anydisciplinary action againstKlenk forthis incident.Evans, came to the taven and announced that someonehad put sugar in his gas tank.Itwas at that time that em-ployees left the tavern. As indicated previously, Rouse,no longer employed by Respondent,did not testify. Bia-monte,although called by Respondent to testify as toother matters,offered no evidence to shed- light on theincident.Herbage testified that he had received a tele-phone call from Klenk that trouble might be brewing.Herbage later ascertained that criminal complaints werefiled as a result of the incident.When asked why thiswas not done,he testified as follows:Any incident that occurred after the plant wasclosed,no shift was running,of that nature,was notsomething that was happening under the auspices ofthe company; the company had no-has no controlover what people do on their own time and, fur-thermore,there were charges being lodged in theMunicipalCourt overthis incident.I didn't wantto-I personally did not know what happened, andI felt that'this incidentwas best sorted out by thecourts.Discussionand AnalysisIt is well established that a striker who engages in seri-ous acts of misconductwhile on strike may forfeit theprotectionsnormally afforded by the Act. InAlcan Alu-minum Corp.,214 NLRB 236 (1974), the Board stated at236:e. Incidentof March 26Corrao, Hansen,and Gerstmann all testified to an inci-dent occurring on March 26. They essentially verifiedeach other's account of the incident. According to thesewitnesses,on Friday, March 26,at approximately 4 p.m.,the pickets at the picket line left their posts.Some of thepickets were gathered with some union representatives atthe union trailer located on the picket line at apporoxi-mately 6 p.m. One of the nonstrikers situated betweenthe facility and the picket line challenged the strikers tosettle the matter"once and for all." Corrao instructedthe strikers not to accept the challenge, which theyneeded.Shortly thereafter,several vehicles came downthe road from the facility,and within minutes severalnonstriking employees,aswell as Supervisor Biamonte,attacked some of the striking pickets.During this fray,CGerstmannwas knocked unconscious and 'fell into acreek,where he was pulled out by a policeman whocame on the scene to halt the fracas.In addition to Bia-monte,two other supervisors of Respondent,Rouse andK1enk,were present at this scene, according to the Gen-eral Counsel'switnesses.Klenk testified that on March 26, the day he believedthe fight occurred on the picket line, he was in a tavern.He stated that he observed nothing of the fight occurringon the picket line as he never left the tavern.He assertedthatwith him at the tavern were Supervisor Biamonteand several nonstriking employees.They leftthe tavernprior to his departure, and he was aware that they weregoing to go through the picket line toward Respondent'sfacility.He denied any awareness that a fight was tooccur.He acknowledged that one of the employees, JoeIn determining whether a striker has,through hismisconduct,forfeitedhisrightstopreferentialrecall,theBoard has, at all times,,consideredwhether the alleged misconduct is of such gravityas to require,in the public interest,removal of theprotectivemantle which the Act affords strikingemployees.Not every impropriety committed in thecourse of events does,in fact,deprive the employeeof that mantle. Our inquiry necessarily considers allsurrounding circumstances to include analysis of theseverity and frequency of the misconduct of the em-ployees involved and the quality of the evidencetending to establish that misconduct.In decidingwhethera striker'smisconduct on thepicket line warranted a discharge,the Board establishedcertain principles inCoronet Casuals,Inc.,207 NLRB304, 305 (1973), in which it stated the following:In deference to the rights of employers and thepublic,the Board and the courts have acknowl-edged that serious acts of misconduct which occurin the course of a strike may disqualify a strikerfrom the protection of the Act. Thus, strikers havebeen deemed to lose the Act's protection when theyseized the employer's property,or engaged in actsof `brutal violance'against a nonstriker.At the sametime it is true that not every impropriety committedin the course of a strike deprives an employee ofthe protective mantle of theAct. Thus,absent vio-lence,the Board and the courts have held that apicket is not disqulaified from reinstatement despite 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipation in various incidents of misconductwhich includeusing obscene language,making abu-sive threats against nonstrikers,engaging in minorscufflesand disorderly arguments,momentarilyblocking cars by mass picketing,and engaging inotherminor incidents of misconduct.Consistentwith these cases,the Board and the courts havelong held that minor acts of misconduct must havebeen in the contemplation of Congress when it pro-vided for the right to strike and that this rightwould be unduly jeopardized if any misconduct,without regard for the seriousness of the act, woulddeprive the employee of the protective mantle ofthe Act.In the same case at 305, the Board further statedEach striker's eligibility for reinstatement must bejudged solely upon incidents in which the striker inquestion is alleged to have participated. Unauthor-ized acts of violence on the part of individual strik-ers are not chargeable to other union members inthe absence of proof that identifies them as partici-pating in such .violence. Upon proof that strike mis-conduct on the part of a particular striker has oc-curred, the burden of proving the innocence of thestriker shifts to the General Counsel who, in orderto gain reinstatement for the striker, must show thatthe conduct was not sufficiently serious to justifythe employer's refusal to reemploy the striker inquestion.SchererIt is obvious from the testimony of General Counsel'sRespondent'switnesses that there is a factual dispute re-lating to the, incident involving Schere. I credit the ac-counts testified to by Reskovac and Irving for the fol-lowing reasons.1.Neither Reskovac nor Irving had any reason to fab-ricate a tale against Scherer.2.Although Reskovac did not know Scherer personal-ly, Irving positively identified Scherer as being on thepicket line and in a position to be the only person on thepicket line who could have scraped the automobile inquestion.Although the actualscrapingof the vehiclewas not seen by any of the witnesses presented by Re-spondent, inasmuch as the credited evidence indicatesthat Scherer was the only person on the side of the auto-mobile at the time the scraping was heard by the two in-dividuals in the automobile, I have concluded thatScherer did, in fact, scrap the vehicle.3. I find the testimony of Scherer to be illogical. AsRespondent indicated in its brief, there, was no reason forScherer to have left the picket line at 10 a.m. in order tovisit a friend in the hospital at 3:30 p.m. She lived nearbythe picket line, and the hospital was not too far a dis-tance. The testimony that she had to do some shoppingprior, to the hospital visit does not hold water. Shouldher account be credited, she left the pizza parlor at ap-proximately 12:30 p.m. and could have performed allnecessary shopping prior to the visit to the hospital at3:30 p.m.4.The account of Nancy that Scherer was replaced byher on the picket line is not credited. I have concluded,thatNancy, as one of the leaders of the striking' employ-ees,was aiding a fellow striker in obtaining her job back.5.The testimony of the- two union representatives whoswore that Scherer was with them in the pizza parlorduring lunchtime on March 3, when the incident alleged-ly occurred, is not credited. At best, they are mistaken asto the date of the incident. Evidence revealed that Fioretestified at an earlier proceeding that he did not recallthe date he lunched with Scherer in the pizza parlor. Aswith Nancy, I find that the union representatives weredoing their best to protect Scherer in order to have herreinstated at Respondent's facility.6. I further credit the amount of damage done to Res-kovac's car as related by her. Accordingly, standing byitself, the factswould warrant a conclusion that Re-spondent was justified in discharging Scherer for her actson the picket line.(Newport News Shipbuilding Co.,265NLRB 716 (1982).)GerstmannThe facts are essentially undisputed in the matter in-volvingGerstmann. In applying the principles as laiddown inCoronet Casuals,Ihave concluded that Re-spondentwas not justified in discharging Gerstmann.The rationale for my conclusion is as follows.1.I credit Gerstmann that the reason for kicking thecar was not a deliberate willful act, but one performedspontaneously by him, based on fear that the truckalmost had hit him. I do not accept Respondent's ration-ale that Gerstmann was deliberately provoking the truckto hit him to cause an incident.2.Although I credit Respondent's witnesses that thedamage to the truck was fairly extensive and if thedamage had been repaired in a body shop the bill wouldbe in excess of $200, the fact is that the truck never wasrepaired and later was , junked for reasons other thanGerstmann having kicked the door of the truck.3. I do not hold Gerstmann liable for the chain reac-tion caused by his kick. The evidence revealed that thedriver suddenly stopped his truck causing a passengervehicle behind the truck to run into the truck causing ex-tensive damage to the automobile. I find there was noreason for the truck to stop suddenly on hearing a thud.The driver saw what Gerstmann had done, and I do notcredit that he stopped the truck suddenly in order toavoid hitting Gerstmann. He could have and should havecontinued onward without incident. Also, the automobiledriving behind the truck obviously was driving too closeto the truck. The road was one of gravel and the car slidinto the truck causing the damage to the automobile. Aswith the truck, the evidence indicated that the car wasnot repaired.Although neither the Board nor I will condone themisconduct of strikers on the picket line, I am of theopinion that Gerstmann's conduct is the type of impul-sivemisbehavior that can be expected on a picket lineduring the course of a lengthy and tense strike. Accord-ingly, I conclude that the striker misconducted raised byRespondent is insufficient to warrant the discharge of CARTRIDGEACTUATEDDEVICESGerstmann.(Southern FloridaHotel & Motel Assn., 245NLRB 561, 564 (1979).)Disparate TreatmentAssuming,arguendo,I drew theconclusionthat thedamage done to the truck and the passenger car was sub-stantial, for which Gerstmann was responsible, as I foundin the Scherer incident, I still would not conclude thatthe discharge of Gerstmann was warranted. Additionally,although as I stated above, standing by itself, I wouldfind that Scherer's discharge was warranted, the factssurrounding the discharge of both Gerstmann andScherer do not stand by themselves. The nonaction ofRespondent in taking disciplinary action against othernonstriking employees in the other incidents, detailedsupra,must be taken into account. Although each inci-dent is in many ways different from each other, theBoard has held that "[i]t was not incumbent on the Gen-eral Counsel to show an identical situation with a dia-metrically opposite result."(United. States Gypsum Co.,259 NLRB 1105, 1106 (1982).) Cases are legion wherethe Board has found a violation of Section 8(a)(3) of theAct, based on disparate treatment of striking employeesas compared to treatment accorded to nonstriking em-ployees.(Kaiser Steel Corp.,259 NLRB 643 (1981);Tal-bertMfg., Inc.,258 NLRB 776 (1981); andLincoln HillsNursing Home,257 NLRB 1145 (1981).)Withoutcondoningthe conduct of Schererand assum-ing that Gerstmann's conduct would also bconsideredunprotected, I have concluded that the treatment accord-ed these two individuals, in comparison to the treatmentaccorded to individuals, especially supervisors of Re-spondent,who charitably could be describedas havingcommitted unprotected activities, is of such disparatenature that I can only conclude that the discharge ofGerstmann and Scherer resulted from Respondent'sanimus toward the Chargining Party and toward its em-ployees who were in the forefront of the strike move-ment.There is no question, as evidence by the various8(a)(1) independent violations found, supra, that Re-spondent demonstrated its animus toward the Union. Inaddition,Respondent, through Supervisor Francisco,knew that Scherer was one of the leading union adher-ents and that Gerstmann was a supporter of the Union.Respondent attempted to brush aside the GeneralCounsel's disparate treatment theory. With respect to theincident involving Klenk, although acknowledging thatKlenk, a supervisor of Respondent, was convicted in themunicipal court for hitting Hansen with his automobile,Respondent argues that his conviction is being appealed.Respondent further stated, "There was no evidence as tothe extent of his [Hansen] injuries, the circumstances sur-rounding the incident, who was present, what knowledgeHerbage had of the incident or what if any action hetook againstKlenk and why. The incident occurredshortly after the strike when feelings of both sides arenaturally high." I fmd no merit in these arguments of Re-spondent. Striking a pedestrian with an automobile is aseriousmatter, notwithstanding the extent of an injury.As to the circumstances surrounding the incident, whowas present, Herbage's knowledge, or what action was443taken against Klenk, Respondent was in full possession ofthese facts, but chose not to submit them at the instanthearing. I can only conclude that Herbage, althoughaware of the incident, took no action against Klenk.With respect to the incidents involving Wendy Mahlerand Lorrie Snook, I do find merit in- Respondent's argu-ment that no action was taken against anyone involvedin those two situations.The evidence, as testified to by various witnesses in-volving Mahler, indicated that there was mass confusionas to who was knocked down, who did the knockingdown, and who was responsible for the entire situation.I, therefore, credit Herbage who stated that according tohim, Rouse was trying to handle the incident, he sawRouse being under attack, and he took no action againstanyone.With respect to the incident involving Snook onMarch 9, neither the General Counsel nor the ChargingParty has indicated against whom' Respondent shouldhave taken disciplinary action. The bus that struckSnook was driven by Frank Black, an independent con-tractor.The evidence is undisputed that following thisincident,Black refused to transport any ' more of ' Re-spondent's employees. As Black was the only one againstwhom Respondent could have taken any action, thequestion became moot when Black voluntarily discontin-ued transporting the nonstriking employees.The evidence that carried the most weight to, supportthe General Counsel's theory of disparate treatment cen-tered about the incident of March 26. As I indicated, theGeneral Councel's witnesses credibily testified that thestrikerswere attacked without any provocation on theirpart by both nonstriking employees and supervisors ofRespondent. Although Respondent describes the matteras a "fiasco," it should be noted that Gerstmann almostdrown in a creek and, were it not for a policeman pull-ing him out, in all probability he would have drowned.This was far more serious than the incidents for whichboth Scherer and Gerstmann were discharged. The 'rea-sons submitted by Herbage for taking no action are re-jected.Certainly Respondent had'control over its ownsupervisors and the action of the supervisors are imputedto that of Respondent. The fact that employees were ontheir,own time is insignificant. Both Gerstmann andScherer were on their own time when they committedthe acts for which discipline was rendered. AlthoughHerbage stated that he personally did not know whathad happened and believed that the incident should bestbe sorted out by the courts, it should be pointed out thathe did not personally know what happened' with relationto both Scherer and Gerstmann. Scherer and Gerstmannwere discharged immediately after Herbage becameaware of the respectiveincidentsfrom the respective, ag-grieved parties. Respondent did not afford ,either Gerst-mann or Scherer an opportunity to relate their, version ofthe incidents before effectuating its decision to dischargeboth of them. Additionally, it should be noted thatGerstmann had been arrested following his kicking ofthe truck, but this did not impede Respondent fromtaking action against Gerstmann. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn summary,I find and conclude that the GeneralCounsel has established that the discharges of bothScherer and Gerstmann by Respondent constituted dis-criminartorilymotivated disparate treatment, and thatRespondent has not demonstrated to my satisfaction thatitwould have discharged either of these two individualsin the absence of their protected activities.(Wright Line,251 NLRB 1083 (1980).)E. The 8(a)(5) AllegationsThe General Counsel alleges that Respondent violatedSection 8(a)(5) and (1) of the Act by:1.Engaging in a course of conduct, as described,supra,which precluded the holding of a fair rerun elec-tion among the employees in the appropriate unit.2.Failing and refusing to recognize the Union sinceFebruary 17 as the exclusive collective-bargaining repre-sentative of the employees in the appropriate unit.I find merit in the position of the General Counsel.The General Counsel alleges, Respondent admits, andI find that the following employees of Respondent con-stitute a unit appropriate for the purposes of collective-bargainingwithin the meaning of Section 9(b) of theAct:All production and maintenance employees, includ-ing shipping and receiving employees, x-ray techni-cians, test technicians and quality control employeesemployed by the Employer at its Byram Townshipfacility.I further find that on February 17, the number of em-ployees in the unit amounted to 83 and, of this number,65 had signed valid union-authorization cards designatingthe Union as their collective-bargaining representative.Accordingly, I find that the Union represented a majori-ty of the employees in the unit. I further find that theUnion made a lawful demand on Respondent,seekingrecognition as the exclusive collective-bargaining repre-sentative of the employees, and further requested Re-spondent to bargain collectively with the Union.The question thus presented is whether the Union isentitled to recognition on the basis of its card count orwhether Respondent may refuse such recognition untiland unless the Union establishes its majority in an elec-tion conducted by the National Labor Relations Boardpursuant to Section 9 of the Act. I find that Respond-ent's activities, as detailed herein, constitute independentviolations of Section 8(a)(1) and (3) of the Act "whichhave made the holding of a fair election unlikely orwhich have in fact undermineda union'smajority."NLRB v. Gissel Packing Co.,395 U.S. 575, 610 (1969);Trading Port,219 NLRB 298 (1975); andDrug PackageCo.,228 NLRB 108 (1977). I find that the threats tocloseRespondent's plant, standing alone, is sufficientlyegregious conduct to warrant a bargaining order. Addedto this are the discharges of Scherer and Gerstmann, plusother independent 8(a)(1) violations, as detailed, supra.Thus, I find that the totality of Respondent's conduct ismore than sufficient to, meet the criteria established bythe Supreme Court inGissel.These unfair labor practicesare of "such a nature that their coercive effects cannotbe eliminated by the application of traditional remedies,with the result that a fair and reliable election cannot behad."Gissel,supra at 614. Additionally, I find that the"possibility of erasing the effects of past practices and ofensuring afair election (or a fair rerun) by the use of tra-ditional remedies, though present, is slight and that em-ployees' sentiment once expressed through cards would,on balance, better be protected by a bargaining order." Gissel,supra at 614.With respect to the allegation that Respondent violat-ed Section 8(a)(5) and (1) of the Act by failing to recog-nize the Union on February 17, the Board, in, applyingGissel,found that "[i]n view of the nature of all the Em-ployers' unfair labor practices," the employer violatedSection 8(a)(5) of the Act by refusing to recognize theunion"while coterminouslyengagingin conduct whichundermined the Union's majority status and preventedthe holding of a fair election."Trading Port,supra at 301.Applying the Board's rationale to the instant case, I findand conclude that Respondent, by refusing to recognizethe Union and bargaining with it on February 17, violat-ed Section 8(a)(5) and (1) of the Act.(Drug Package,supra at 111 fn. 21.)V. NATURE OFTHE STRIKEBoth the General Counsel and the Charging Partyargued that the strike undertaken by the employees com-mencing on February 22 was an unfair labor practicestrike.Respondent, on the other hand, asserts that thestrikewas an economic strike. Were this a case of firstimpression, I would be inclined to agree with Respond-ent'sposition.The Charging Party concedes that thestrike called was basically economically motivated. Theevidence at the hearing was established through strikingemployees who, one by one,, trooped up to the witnessstand and testified that their motive for striking was toobtain relief via union recognition. Much was made outof whether the picket signs contained language to indi-cate that the strike was one of the unfair labor prac-tices.13However, this case is not one of first impression.Legal principles have been established by the Board inrecent years. In 1975, when presented with this issue inTrading Port,supra, the Board held (at 299-300):When we add to these prestrike indicators of unionanimus and evident intent not to bargain in any cir-cumatances the Respondent's later daily 8(a)(1)threats during the strike, we are constrained to con-clude that the strike was essentially for recognitionand an unfair labor practice strike. Thus, by thetime of the strike, Respondent had commited (andthereafter continued to commit) unfair labor prac-tices of such magnitude and pervasiveness that thepossibility of a fair election had completely van-ished. As we findinfra,by the time of the strike Re-spondent had forfeited its right to an election, andwas obligated to recognizeandbargainwith theUnion on the basis of the Union's clear majority'Whether the signs did contain such language is immaterial as thatwould be self-serving. CARTRIDGEACTUATEDDEVICESshowing. This obligation the Respondent did notmeet. The strike for recognition was prompted byRespondent'sunlawful refusal to bargain. It wasvirtually impossible to resolve the related economicdemands of the employees because of what, by thetime of the strike, had become an unlawful refusalby the Employer even to recognize the Union. IfRespondent's unlawful conduct did not solely causethe strike, it atleastprolonged and aggravated ...it.Hence, we find the strike to have been an unfairlabor practice strike.Two years later, the Board inDrug Package,supra at112 asserted:The Board has long held that when employeesstrikefor recognitionwhich should have beengranted at the time they went on strike and wherethe employer engaged in contemporaneous wide-spread illegal conduct designed to frustrate the stat-utory scheme, and bargaining in,particular, strikingemployees are unfair labor practice strikers. Such isexactly the situation here and although the com-ments atthe time of the strike vote related to eco-nomic demands, it was virtually impossible to re-solve those demands because of Respondent's refus-al to recognize the Union. For the foregoing rea-sons,we conclude the strike was an unfair laborpractice strike.In 1981, again the Board was presented with this ques-tion.ApplyingGisselandDrug Package,itagain foundthat a strike occurring following the withholding of rec-ognition was an unfair labor practice strikeJohn Cuneo,Inc.,253 NLRB 1025, 1027(1981).Applying the principles enunciated by the Board in theabove cases, L find and conclude that the strike that com-menced on February 17, 1982, was an unfair labor prac-tice strike from its inception.VI. REPORT ON OBJECTIONS TO THE ELECTIONThe record establishes that the petition for a represen-tation election in Case 22-RC-8729 was filed on March10.Pursuant to Stipulation for Certification upon Con-sent Election executed on May' 11, an election was con-ducted on June 17. The tally of counted ballots revealedthat 41 votes were cast for the Petitioner, 36 against theparticipating labor organization, and there were 30 chal-lenged ballots. Thus, the challenges were sufficient innumber to affect the result of the election. On June 23,the Petitioner filed timely objections to the conduct af-fecting the result of the election. Four of the enumeratedobjections were withdrawn, leaving two to be resolvedby me.1.The basis for Objection 1 was the alleged threat ofloss of employment made by Herbage to Nancy aboutApril, 6. Having concluded that the General Counselfailed to prove this allegation, and having recommendeddismissalof the allegation, a fortiori, I find that the Peti-tioner has not sustained its burden of proof with respectto the first objection.4452.The second objection related to the discharge ofboth Scherer and Gerstmann. Having found that thesetwo discharges constituted violations of Section 8(a)(3)and (1) of the Act, a fortiori, I also' find that the dis-charges constitute objectional conduct and, therefore, Ifind merit in this objection. Accordingly, the objection issustained.Having found that Respondent committed seriousunfair labor practices by virtue of the discharges ofGerstmann and Scherer, I reccommend that the electionheld in Case 22-RC-8729 on June 17 be set aside and thepetition dismissed.VII. THE CHALLENGED BALLOTSHaving found that Respondent has engaged in suchegregrious conduct as to warrant a bargaining orderunder theGisseldoctrine,I deem it moot at this time torule on the eligibility of voters inCase 22-RC-8729.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. International Union of Electrical, Radio and Ma-chineWorkers, AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.An appropriate unit of Respondent's employees forpurposes bargaining is a unit of all production and main-tenance employees, including shipping and receiving em-ployees, x-ray technicians, test technicians, and qualitycontrol employees employed by the Employer at itsByram Township, New Jersey facility, excluding officeclerical employees, professional employess, guards,' andsupervisors as defined in Section 2(11) of the Act.4.Since February 17, 1982, International Union ofElectrical,Radio and Machine Workers, AFL-CIO hasbeen, and is now, the exclusive representative of all em-ployees in the aforesaid bargaining unit for purposes ofcollective bargaining within the meaning of Section 9(a)of the Act, and by refusing to bargain with the Unionsince on and after February 17, 1982, Respondent hasviolated Section 8(a)(5) and (1) of the Act.5.The strike that commenced on February 22 andcontinued, to June 18, 1982, was an unfair labor practicestrike from its inception.6.By the following conduct that interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(1), of the Act:(a)Threatening its employees with plant closure ifthey joined or supported the Union.(b)Threatening its employees with discharge if theyjoined the Union or supported a strike.(c) Interrogating its employees regarding their unionmembership, activities, and sympathies.(d)Threatening its employees with more onerousworking conditions because they, supported the Union.(e)Creating' an impression among its employees thattheir union activities were under surveillance. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Promising or granting its employees benefits to dis-suade them from union membership or activities and toreward them for ceasing to supporta union.7.Respondent violated Section 8(a)(3) and (1) of theAct by discharging and failing to reinstate KathleenScherer on March 15, and John Gerstmann on March 17,1982.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9.Respondent has not committedanyother unfairlabor practices except as noted above.10.Respondent's unlawful conduct interfered with therespresentation election conducted on June 17, 1982.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.As I have found that Respondent unlawfully dis-charged Kathleen Scherer and John Gerstmann, I shallrecommend that Respondent be ordered to offer themjobs for which they are qualified, without prejudice toanyseniority and other rights and privileges they wouldhave acquired as such employees. It will further be rec-ommended that Scherer and Gerstmann be made wholefor any loss of earnings suffered by reason of the dis-crimination against them by payment to them of theamount they normally would have earned from the dateof their respective discharges until the date of their re-spective reinstatments, less net earnings to which shall beadded interest to be computed in the manner prescribedinF.W. Woolworth Co.,90 NLRB 289 (1959);Isis Plumb-ing Co.,138 NLRB 716 (1952); andFlorida Steel Corp.,231 NLRB 651 (1977).Having concluded that the strike that began on Febru-ary 22, 1982, was an unfair labor practice strike from itsinception, I recommend that it will effectuate the pur-poses of the Act to order Respondent, in addition totaking certain action designed to remedy the unfair laborpractices found herein, to offer to all strikers who makeunconditional offers to return to work immediate and fullreinstatement ' to their former jobs or, if those jobs nolonger exist, to substantially equivalant positions, withoutprejudice to their seniority or other rights and privi-ledges, and make them whole for any loss of earningsthey may suffer as a result of Respondent's refusal, ifany, to reinstate them, by payment to each of them asum of money equal to that which each would haveearned as wages during the period commencing 5 daysafter the date on which each one unconditionally offersto return to work to the date of Respondent's offer ofreinstatement, 14 less any net earnings during such period,with backpay and interest thereon to be computed in themanner prescribed by the Board in F. W.Woolworth Co.,supra;IsisPlumbing Co.,supra; andFlorida Steel Corp.,supra.As the adminstrative law judge stated inDrug PackageCo., supra at 134:14Drug Package Co.,228 NLRB 108, 113(1977)."The pervasiveness and substantiality of the 8(a)(1)infractions found above"strike at the heart of theemployees rights safeguardedby the Act." Cf. L. E.Johnson Products,Inc.,179 NLRB 67, fn.1(1969).Accordingly,I shall recommend a broad Order toprevent further infractionsof the Actby Respond-ent in any manner. See R & R.Screen Engraving,Inc.,151 NLRB1579,1587(1965)."The instantproceeding is on a par withDrug Package.Therefore,I, too, will recommend a broad Order.On these findingsof factand conclusions of law andon the entire record,I issue the following recommend-ed15ORDERThe Respondent, Cartridge Actuated Devices, Inc.,Byram Township, New Jersey, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Threatening its employees with plant closure ifthey join or support the Union.(b)Threatening its employees with discharge if theyjoin a union or support a strike.(c) Interrogating its employees regarding their unionmembership, activities, and sympathies.(d)Threatening its employees with more onerousworking conditions because they support a union.(e)Creating an impression among its employees thattheir union activities are under surveillance.(f)Promising or granting to its employees benefits inorder to dissuade them from union membership or activi-ties and to reward them for ceasing to support a union.(g)Disccharging and failing to reinstate employees be-cause they have joined, supported, or assisted a union orhave engaged in protected concerted activities.(h)Refusing to recognize and bargain with Interna-tionalUnion of Electrical, Radio & Machine Workers,AFL-CIO as the exclusive representative of its employ-ees in the following appropriate unit:All production and maintenance employees, includ-ing shipping and receiving employees, x-ray techni-cians, test technicians, and quality control employ-ees employed at Respondent's Byram Township fa-cility,excluding office clerical employees, profes-sional employees, guards, and supervisors as definedin Section 2(11) of the Act.(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Notify International Union of Electrical, Radio andMachine Workers, AFL-CIO that it recognizes and will15 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses CARTRIDGEACTUATEDDEVICESbargain with it as the exclusive collective-bargaining'r`ep-resentative of the employees in the unit described abovein paragraph 1(h) of this Order respecting rates of pay,wages, hours, or other terms and conditions of employ-ment and, if an understanding is reached, embody the un-derstanding in a signed agreement.,(b) Offer to Kathleen Scherer and John Gerstmann im-mediate and 'full reinstatement to their former jobs or, 'iftheir jobs no longer exist, to substantially -equivalent po-sitions without prejudice to their seniority or other rightsand privileges.(c)Make Kathleen Scherer and John Gerstmann'whole for any loss of pay suffered by them by reason oftheir'discriminatory terminations in -the manner set forthin the remedy section of the decision.(d)Remove from its files and records any referencesto the discharge of Kathleen Scherer on-March 15, 1982,and John Gertsmann on March 17, 1982.(e)Notify both Scherer and Gerstmann that the re-moval has been done, and that evidence of these unlaw-ful actions will not be used as a basis for future disciplineagainst them.(f)On application, offer immediate and full reinstate-ment to their former positions or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to ' their seniority or other rights and priviledges, toall employees who engaged in a strike on February 22,1982, or thereafter,- dismissing, if necessary, any personhired by Respondent on or after that date, and makethem whole for any loss, of pay which they may sufferby reason of Respondent's refusal, if any, to reinstatethem in the manner set forth ,in the remedy section of thedecision.447(g)Preserve and,' on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(h)Post at its premises at Byram Township, NewJersey, copies of the attached notice marked "Appen-dix."16. Copies of the notice, on forms provided by theRegional Director for Region 22, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges unfair labor practices notfound herein.IT IS FURTHER ORDERED that the election in Case 22-RC-8729 is set aside and that Case 22-RC-8729 is dis-missed.16 If this Order is enforced by a judgment of a United States court ofappeals, thewordsin the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read"Posted-Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."